

EXHIBIT 10.7(e)


SCHEDULE A TO EXHIBIT 10.7(b)


The following individuals entered into a First Amendment to the Ohio Valley Bank
Company Executive Deferred Compensation Agreement with The Ohio Valley Bank
Company which are identical to the First Amendment to the Ohio Valley Bank
Company Executive Deferred Compensation Agreement, dated January 26, 2016, filed
herewith.


Executive’s Name
Date of Amendment
   
Katrinka V. Hart-Harris
January 26, 2016
   
Scott W. Shockey
January 26, 2016
   
Jeffrey E. Smith
January 26, 2016
   
Thomas E. Wiseman
January 26, 2016

